Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Newly submitted Claims 1, 3, 6-8, 10-12, 14, 17-19, and 21-29 are directed to an invention that is independent or distinct from the invention previously claimed for the following reasons: 
	I. Previous Claims 1, 3-12, and 14-21 includes the following elements which are distinct in scope from current Claims 1, 3, 6-8, 10-12, 14, 17-19, and 21-29: 
(a) the use of multiple vendors and vendor computing devices in addition to the 
first vendor (interpreted as being the same as a manufacturer or distributor)
(i) computer linked to multiple vendor computing devices (supply chain for 
a product)
	(ii) receiving input form vendors and  populating fields using the input from 
vendors 
	(iii) product record in repository linking vendors 
(b) a repository including a product record 
(c) transmitting reports to vendors downstream (including repetitions of steps) 
(d) allowing first vendor to communicate compliance data to other vendors 
(e) rationalizing the forms to generate a superset of all data fields (Note: The 
new claims do not generate a superset of data fields, as the previous 
claims do, but rather already have it passively include the repository)
	II. Current Claims 1, 3, 6-8, 10-12, 14, 17-19, and 21-29, includes the following elements which are distinct in scope from previous Claims 1, 3-12, and 14-21: 
	(a) request for preparation of reports (Note: The previous claims include the 
performance of the regulatory system in response to an item being identified in a “submission”, but does not include any of the active steps or interactions with the system by a user associated with a first vendor that is included in the newly submitted claims.)
	(b) requests including location data 
	(c) matching location information to forms and agencies
(d) using questionnaires to populate report fields;
(i) generating a questionnaire
(ii) transmitting the questionnaire for responses from a user associated 
with the  first vendor and receiving responses from the user
(iii) extracting responses from the questionnaire fields
	(v) generate reports by populating forms based on the extracted 
responses 
The Examiner asserts that the new amended and/or added claims, including the dependent claims, are directed towards a different invention.  Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined. In other 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 1, 3, 6-8, 10-12, 14, 17-19, and 21-29 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Applicant is advised that the restricted claims are not entered and any responses should be made from the last filed and considered set of claims and remarks (1/26/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S./
Examiner, Art Unit 3629
September 19, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624